The plaintiffs in error, Dan Mater and E.L. Brown, were tried and convicted at the July, 1911, term of the superior court of Logan county on a charge of unlawful possession of intoxicating liquors with intent to sell the same. The punishment of the plaintiff in error, Dan Mater, was fixed at a fine of three hundred fifty dollars and imprisonment in the county jail for a period of sixty days, and that of plaintiff in error, E.L. Brown, at a fine of fifty dollars and thirty days' imprisonment. We have carefully examined the record, and find no error sufficient to justify a reversal. The judgment is therefore affirmed.